DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Acknowledgement of preliminary amendment changing the specification, drawings and claims filed 17 January, 2020. 
Domestic Benefit
	Present application filed 01/17/2020 is a national stage entry of PCT/US2018/044773 with an international filing date of 08/01/2018. 
PCT/US2018/044773 claims priority from U.S. provisional application 62/546,899 filed 08/17/2017.  
PCT/US2018/044773 claims priority from U.S. provisional application 62/544,893 filed 08/13/2017. 
Foreign Priority
	No claim to an application for foreign priority. 
Two Information Disclosure Statement
The two information disclosure statements submitted on 04/24/2020 & 01/08/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statement are considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite by being unclear with respect to what element R’ consists. It is noted that R is defined but R’ is not expressly defined. For purpose of examination on the merits R’ is considered to consist of the same element combinations as R.  
Claim 15 is indefinite by being unclear with respect to the recited term, “Compound II.” It is not clear what “Compound II” is. For purpose of examination on the merits Compound II recited in claim 15 is defined in specification pages 8-9, paragraph 0037.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0217238 A1 to Boussie et al. (“Boussie”).
Boussie, which is considered to be the closest prior art of the subject matter of claim 1, discloses a method of forming a molecular masking layer on a dielectric, the method comprising: providing a substrate with a dielectric region and an electrically conductive region; selectively depositing a masking layer (102) on the dielectric region relative to the electrically conductive region, the masking layer (102) having an X site, Y site, and Z site where the X site is a binding group, the Y site is a linking group, and the Z site is a terminal group; and forming a capping layer selectively on the electrically conductive region relative to the dielectric region, wherein the masking layer (102) inhibits deposition of the capping layer on the dielectric region (see paragraphs 0041-0044, 0080 and 0081 along with Figures 1 and 5).  
Claim 1 differs from Boussie in that a method of selective deposition comprises exposing a blocking layer to a polymer initiator to form a networked blocking layer on a first surface. 
However, this different feature is merely a variation of the disclosure of Boussie  in that the Y site is configured as a polymerization site to crosslink molecules of the masking layer (102) to improve a survival rate; and the Z site serves as a site for 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that “selective deposition comprises exposing a blocking layer to a polymer initiator to form a networked blocking layer on a first surface” would have been obvious to try without undue experimentation given that Boussie already teaches that the Y site is configured as a polymerization site to crosslink molecules of the masking layer (102) to improve a survival rate; and the Z site serves as a site for polymerization or crosslinking (see paragraphs 0050, 0052 and 0056 along with Figure 5). 
Regarding claim 2, the additional feature of claim 2 is identical to the features of Boussie in the dielectric region and the electrically conductive region (see paragraph 0080 and Figure 5). 
Regarding claim 3, the additional feature of claim 3  is identical to the feature of Boussie  in that the masking layer includes R'4-nSi-(NR2)n, R'4-nSi-Cln, and R'4-nSi (0R)n, R'4-nSi0(0H)n, wherein the variable R in these X site molecules represents molecules of the same or different aliphatic groups, and the variable n represents any integer having a value in the range of one (1) to three (3) (see paragraph 0045 and Figure 1).
Regarding claim 16, the additional feature of claim 16 appears to be taught in paragraph 0037 such that the masking layer is used on silicon oxide.   


Allowable Subject Matter
Claims 4, 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior-art with respect to claims 4, 5 and 17 is US 2004/0203192 A1 which teaches of an organic layer (210) has covalent bonds with a copper interface (170) by self-assembly to form a monolayer; and organic molecules are X-alkanethiolates (X-(CH2)n-S-Y), wherein the species Y is a surface active agent including H, H00H, CH3, Cl and F (see paragraphs 0032-0035 and Figures 2-4). However, the combination of US 2004/0203192 A1 with Boussie is believed to be impermissible hindsight because US 2004/0203192 A1 teaches of forming vias/interconnects with liners.   

Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior-art with respect to claims 6-11 is Boussie in paragraphs 0056 and 0061 with Figure 4 however there appears to be infinite choices and undue experimentation would occur.  

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior-art with respect to claim 12 is US 2011/0198736 A1 in paragraphs 0034-0039 and Figures 2A-3B teaches of SAM with different lengths but does not expressly teach of a blocking compound comprising 

Claims 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior-art with respect to claim 13 is Boussie which does not teach of the polymer initiator comprising one or more of a radiation treatment, a thermal treatment, plasma treatment or chemical treatment. 

Independent claim 14 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, a method of selective deposition comprises: exposing a substrate to a blocking compound comprising at least one blocking molecule having the general formula ((CH3)2N)3SiC6H12COOH; and exposing a blocking layer to a polymer initiator comprising ethylene diamine to form a networked blocking layer on a first surface. 

Claim 15 would be allowable, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Independent claim 15 would be allowable (see 112(b) rejection, supra), because the prior art of record, singularly or in combination, fails to disclose or suggest, in a method of selective deposition comprises :providing a substrate with a first material comprising cobalt with a first surface; exposing the substrate to a blocking compound comprising at least one blocking molecule having the structure of Compound II; and exposing a blocking layer to a polymer initiator comprising AlBN to form a networked blocking layer on the first surface. 
Conclusion
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the Current Notice of References Cited-892 Form, specifically references D-F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

27 February 2021
/John P. Dulka/Primary Examiner, Art Unit 2895